Citation Nr: 0941215	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-30 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) initial disability 
rating for service-connected calluses of the bilateral feet. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk

INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1987  to September 1991.     

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In the December 2005 rating decision, the 
RO granted the Veteran's claim of entitlement to service 
connection for calluses of each foot [claimed as plantar 
warts] and assigned a noncompensable [zero percent] 
disability rating.  

In December 2006, the RO received the Veteran's notice of 
disagreement (NOD) as to the noncompensable disability rating 
assigned.  In August 2007, a RO decision review officer (DRO) 
conducted a de novo review of the claim and confirmed the 
RO's findings in a Statement of the Case (SOC).  The 
Veteran's appeal was perfected by the timely filing of a 
substantive appeal (VA Form 9) in September 2007.  

In April 2009, the Veteran presented sworn testimony at a 
personal hearing in Denver, Colorado which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder. 


FINDINGS OF FACT

1.  The Veteran's service-connected disability is manifested 
by superficial calluses on each foot that are painful. 

2.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected calluses of 
each foot are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for 10 percent disability ratings for 
calluses of the bilateral feet have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.20 (2009); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to compensable initial 
evaluations for his service-connected calluses of the 
bilateral feet.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.
The Board observes that the Veteran received a general VCAA 
notice letter, dated July 2005, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for calluses of both feet.  Although the 
aforementioned VCAA letter did not specifically include any 
information pertaining to evidence necessary to substantiate 
a claim for a higher rating, once service connection is 
granted the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.  In any event, as is detailed below, 
the Veteran received VCAA notice pertaining to increased 
ratings in a June 2008 letter. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2005 VCAA letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical centers, and the Social Security Administration.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The July 2005 letter emphasized:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The July 2005 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because each service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply to all five 
elements of each claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to this 
claim, because service connection has already been granted 
for the disability on appeal.  Once service connection is 
granted, the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the Veteran 
appeal some aspect of the initial grant of service 
connection.  
See Dingess, 19 Vet. App. at 490.  Concerning element (4), 
the Veteran received additional notice of his obligations and 
those of VA with respect to his claim for increased ratings 
in a letter dated June 2008.  Moreover, Dingess element (5) 
is rendered moot due to the RO's grant of noncompensable 
disability ratings.  

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.    

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance in a 
letter from the VA Office of the General Counsel and a VA 
Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 
2008), the Board finds that the Vazquez-Flores decision does 
not apply to the present case.  According to VA Office of 
General Counsel, because this matter concerns an appeal from 
an initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103 as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Veteran is obviously aware of what is required of him and of 
VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claim.  There is no reasonable possibility that further 
assistance would aid in substantiating this claim.  
The pertinent evidence of record includes the Veteran's 
statements, service treatment records, photographs, and 
private treatment records.  

The Veteran was afforded a VA examination in November 
2005.  The examination report reflects that the examiner 
interviewed and examined the Veteran, reviewed his past 
medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the 
remainder of the evidence of record.  
The Board therefore concludes that the VA examination report 
is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, who has 
presented argument on his behalf.  Further, as indicated 
above, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of diagnostic code

The Veteran is currently assigned a noncompensable evaluation 
for his service-connected calluses of each foot by analogy to 
38 C.F.R. § 4.118, Diagnostic Code 7819 [benign skin 
neoplasms].  See 38 C.F.R. § 4.20 (2009) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 7819 instructs to rate benign skin neoplasms 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or impairment of function.

The Veteran does not have a disfigurement of the head, face, 
or neck.  This rules out  Diagnostic Code 7800. 

Diagnostic Code 7801 provides a 10 percent evaluation for 
scars that are deep or that cause limited motion, and have an 
area of at least six square inches (39 sq. cm.).  According 
to the medical evidence of record, each of the Veteran's 
calluses cover a small area of his feet (only 1 sq. cm. per 
callus); thus, the calluses' area is less than six square 
inches.  As such, Diagnostic Code 7801 does not aid the 
Veteran.

Diagnostic Code 7802 provides a 10 percent evaluation for 
scars that are superficial, do not cause limited motion, and 
have an area of 144 square inches (929 sq. cm.) or greater.  
As mentioned above, each of the Veteran's calluses cover 1 
sq. cm. on each foot.  Therefore, Diagnostic Code 7802 does 
not aid the Veteran.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars.  An unstable scar is 
specifically defined by Diagnostic Code 7803 as one "where, 
for any reason, there is frequent loss of covering of skin 
over the scar."  None of the medical evidence of record, 
including the November 2005 VA examination report, has noted 
loss of skin covering on the Veteran's feet as a result of 
the Veteran's calluses.  Accordingly, Diagnostic Code 7803 is 
not for application. 

Diagnostic Code 7805 provides that scars are to be rated 
based on limitation of function of the affected part.  The 
applicability of Diagnostic Code 5284, which pertains to loss 
of function of a foot, was discussed at the Veteran's 
hearing.  
See the April 2009 hearing transcript, page 14.  Diagnostic 
Code 5284 provides a 10 percent evaluation for "moderate" 
foot injuries.  However, the Board finds there to be 
insufficient impairment of function to analyze the Veteran's 
claim under Diagnostic Code 7805.  Specifically, the Veteran 
reported that he can comfortably walk three miles and does 
not limp or use a cane.  See November 2005 VA examination 
report. 

In addition, the Board notes that the Veteran has been 
diagnosed with pes planus, hallux valgus, and hammertoes.  
See November 2005 VA examination report; see also private 
treatment record dated December 2006.  The Veteran is not 
service-connected for any of these disabilities, and  the 
objective medical evidence of record does not indicate a 
relationship between these disabilities and the pain caused 
by the Veteran's calluses.  To the extent that there is any 
functional loss associated with such non service-connected 
disabilities, such may not be considered in evaluating the 
service-connected disability. 

In short, Diagnostic Codes 7805 and 5284 are not for 
application.

Diagnostic Code 7804 is deemed by the Board to be the most 
appropriate primarily because it pertains most specifically 
to the service-connected disability in the Veteran's case 
(calluses of each foot).  Specifically, according to the 
medical evidence of record, the calluses on each of the 
Veteran's feet are tender.  
See the November 2005 VA examination report.  Such 
symptomatology  is consistent with Diagnostic Code 7804.  

Accordingly, the Board will analyze the Veteran's claim under 
Diagnostic Code 7804.  



Specific rating criteria

The applicable rating criteria for skin disorders under 38 
C.F.R. § 4.118 were amended, effective August 30, 2002 [see 
67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 
2008.  The October 2008 revisions are applicable to claims 
for benefits received by VA on or after October 23, 2008. 
 See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, 
the Veteran filed his claim in June 2005. Therefore, only the 
post-2002 and pre-October 2008 version of the schedular 
criteria is applicable.

Diagnostic Code 7804 calls for a 10 percent rating of scars 
which are painful on examination.  A "superficial" scar is 
one not associated with underlying soft tissue damage.  

Analysis

The Veteran is seeking compensable disability ratings for his 
service-connected calluses of the bilateral feet.

Mittleider concerns

The Veteran has been diagnosed with pes planus, hallux 
valgus, and hammertoes.  See November 2005 VA examination 
report; see also private treatment record dated December 
2006.  He is not service-connected for any of these 
disabilities.  
The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability, in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

In this case, the evidence of record specifically describes 
the Veteran's service-connected calluses.  Such descriptions 
will be used to rate the disability.  


Schedular rating

As explained above, the Board will analyze the Veteran's 
claim under Diagnostic Code 7804.  To obtain a 10 percent 
disability rating under Diagnostic Code 7804, the evidence 
must demonstrate scars which are superficial and painful on 
examination.   

The November 2005 VA examination report indicates that the 
Veteran's calluses were "tender."  Further, the Veteran 
reported to the November 2005 VA examiner that he has to 
shave the calluses in order to alleviate the pain.  The 
Veteran further testified that if he does not shave the 
calluses for two to three days, they eventually thicken, 
harden, and crack, all of which cause pain in his feet and 
impair his ability to stand and walk.  See the April 2009 
hearing transcript, page 5.  Additionally, the Veteran has 
used topical treatment and orthotics to treat the calluses in 
addition to shaving them.  However, these methods of 
treatment have not been helpful in reducing the pain of the 
calluses.  Id. at page 8; see also the November 2005 VA 
examination report.  

The Board adds that the evidence clearly indicates that the 
calluses are superficial.  There is no suggestion of 
underlying soft tissue damage. 

Accordingly, the Board finds that the medical evidence shows 
that Veteran's calluses on each of his feet are superficial 
and painful on examination.     
The Veteran's service-connected calluses of both feet are 
most appropriately rated as 10 percent disabling for each 
foot pursuant to Diagnostic Code 7804.  

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In the instant case, the Veteran's service-connected calluses 
of each foot were assigned noncompensable disability ratings 
effective from June 30, 2005, the date of his initial service 
connection claim.  It appears from the medical records and 
the Veteran's own statements that the callus symptomatology 
has not appreciably changed since the date of service 
connection.  Specifically, the Veteran reported in the 
November 2005 VA examination that his calluses are painful 
and require shaving.  He reported similar symptoms with 
respect to the calluses at the April 2009 hearing.  

Further, the evidence of record demonstrates that the 
calluses have remained approximately the same size throughout 
the appeal period.  The November 2005 VA examination report 
indicates that the area of each of the calluses were 1 sq. 
cm. in diameter.  Similarly, the Veteran reported in the 
April 2009 hearing that the calluses were "the size of a 
nickel."  See the April 2009 hearing transcript, page 3.      

The Board therefore finds that the Veteran is entitled to 10 
percent disability ratings for the service-connected calluses 
of the bilateral feet for the entire period from June 30, 
2005.  Ten percent is the maximum schedular rating.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected calluses of the bilateral feet.  
See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

The record demonstrates that the Veteran has not required 
hospitalization as a result of his callus symptomatology.  

The evidence of record indicates that the Veteran's 
occupation requires him to stand for long periods of time.  
The Veteran's supervisor has stated that he wears sneakers to 
work instead of work boots on several occasions due to the 
pain in his feet. The Veteran also stated he missed two days 
of work due to the pain in his feet caused by the calluses.  
See  the November 2005 VA examination report.

There is no indication in the record that the Veteran's 
service-connected disability has caused him to miss extended 
periods of work or created any unusual employment impairment.  
Any such impairment is contemplated in the two 10 percent 
ratings which have been assigned by the Board.   See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  Further, the 
record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the 
Board therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the schedular criteria for 10 percent 
disability ratings for service-connected calluses of the 
bilateral feet have been met.  The benefits sought on appeal 
are therefore granted. 


ORDER

Entitlement to a 10 percent initial disability rating for 
service-connected calluses of each foot is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


